Goldsborough, J.,
after stating the case, (ante pp. 202 and 203,) delivered the opinion of this Court, as follows:
The only material question for us. to decide is, did the vendor’s lien pass to the appellants by the assignment of the articles of agreement and the deed aforesaid ? In our opinion, these instruments operated to- pass the vendor’s-lien.
The appellants holding the entire title, both by the deed and by the assignment of the articles of agreement, Logan could obtain the title only from them by a bill for a specific performance, alleging therein the payment to them of the 'balance of the purchase money. This case is clearly distinguishable from those cited by the appellee and by the *210Judge of the Circuit Court, iu his opinion. In those cases the evidence of indebtedness, was alone assigned, and without recourse.
(Decided June 14th, 1865.)
In the case of Willis vs. Bryan, lately decided by this Court, the distinction is taken, that the note stated oh its face that it was for the purchase money, and where Willis had not only recourse to the assignor by the express guarantee, but was demanding the claim for the benefit of the vendor, the vendee having become an insolvent debtor.
It is contended’by the appellee that “the appellants have been*guilty of gross laches, as the assignment was made to them on the 14th of October 1843, and their original bill was not filed until the 3rd of June 1851, nearly eight years after.”
This objection cannot avail any thing in favor of the ap-pellee. No plea of limitations was intervened, and no rights or claims of third parties have come in conflict with the claim of the appellants; and the appellee has had possession’ of the property since his contract of purchase, without paying the purchase money.
We are of opinion that the appellants are entitled to the relief sought by their bill of complaint, and we will sign a decree reversing the decree of the Circuit Court with costs to the appellants, and remanding the cause for further proceedings, in conformity with our opinion.

Decree reversed a/nd came remanded.